NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 19a0008n.06

                                          No. 18-3370

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT                                  FILED
                                                                               Jan 09, 2019
 UNITED STATES OF AMERICA,                              )                  DEBORAH S. HUNT, Clerk
                                                        )
        Plaintiff-Appellee,                             )
                                                        )      ON APPEAL FROM THE
 v.                                                     )      UNITED STATES DISTRICT
                                                        )      COURT FOR THE
 KHIRY HENDERSON,                                       )      NORTHERN DISTRICT OF
                                                        )      OHIO
        Defendant-Appellant.                            )


       Before: BOGGS, KETHLEDGE, and NALBANDIAN, Circuit Judges.

       KETHLEDGE, Circuit Judge. Khiry Henderson argues that he received a substantively

unreasonable sentence for violating the terms of his supervised release. We reject his argument

and affirm.

       In 2013, Henderson pled guilty to being a felon in possession of a firearm, in violation of

18 U.S.C. § 922(g)(1). The district court sentenced him to 30 months’ imprisonment followed by

three years’ supervised release. During the second day of a revocation hearing in April 2018—a

few months before the end of his supervised release—Henderson told the district court that he had

violated the terms of his release. Specifically, Henderson admitted that he had been arrested for

domestic violence, had been convicted of disorderly conduct, and had failed to report one of his

arrests to his probation officer. The Sentencing Guidelines recommended a sentence of 5 to 11

months’ imprisonment, but the district court varied upward and sentenced Henderson to
No. 18-3370, United States v. Henderson


18 months’ imprisonment. We review the reasonableness of that sentence for an abuse of

discretion. See United States v. Adams, 873 F.3d 512, 516 (6th Cir. 2017).

       Henderson first argues that the district court gave “an unreasonable amount of weight” to

his arrest for domestic violence. See United States v. Keller, 498 F.3d 316, 322 (6th Cir. 2007)

(internal quotation marks omitted). That arrest occurred after Henderson knocked his pregnant

girlfriend (and mother of two of his children) to the ground and repeatedly punched her. During

the sentencing hearing, the district court explained that it was imposing a higher sentence to deter

Henderson from future acts of domestic violence, as well as to provide a sufficiently serious

punishment. See 18 U.S.C. § 3553(a)(2)(A)–(C). The court hoped that the sentence would help

Henderson “understand [that his] days of hitting women . . . are over.” The district court did not

err “simply by attaching great weight” to Henderson’s arrest for domestic violence, especially

since the court considered other factors—such as Henderson’s background and character—in

varying upward from the Guidelines. See United States v. Robinson, 892 F.3d 209, 214 (6th Cir.

2018) (internal quotation marks omitted).

       Henderson also asserts that the district court failed to consider “the totality of the

circumstances” presented by his case, including that he had completed some “court-ordered

cognitive behavioral therapy” and had not failed any drug tests while on supervised release. But

the district court need not recite or give its opinion of every potential relevant circumstance, so

long as the record taken as a whole shows that the judge did consider the points made by the

defendant before sentencing. See United States v. Denny, 653 F.3d 415, 423–24 (6th Cir. 2011).

And here the record shows that the district court did just that. The district court did not abuse its

discretion. See United States v. Sexton, 512 F.3d 326, 332 (6th Cir. 2008).

       The district court’s sentence is affirmed.



                                                -2-